DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B and Species F (claims 1-14 identified as reading on the elected species) in the reply filed on July 6, 2022 is acknowledged.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2-14 at least due to dependency from independent claim 1) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “wherein the ankle collar is movable between a lowered state positioned closer to the sole and a raised state positioned farther from the sole”, which is indefinite because it does not clearly indicate a comparison by which to interpret “closer” and “farther”.  Correction is required.  Examiner suggests “wherein the ankle collar is movable between a lowered state and a raised state, wherein in the lowered state, the ankle collar is positioned closer to the sole than in the raised state, and in the raised state, the ankle collar is positioned farther from the sole than in the lowered state”.
Further regarding claim 1, Applicant recites “wherein the ankle-collar medial side includes a medial-side topline edge and the ankle-collar lateral side includes a lateral-side topline edge, which does not mirror the medial-side topline edge”.  The term “which” is indefinite absent further clarifying language.  Correction is required.  Examiner suggests “wherein the ankle-collar medial side includes a medial-side topline edge and the ankle-collar lateral side includes a lateral-side topline edge, wherein the lateral-side topline edge does not mirror the medial-side topline edge”.
Regarding claim 2, Applicant recites “wherein the collar elevator stores potential energy by elastically deforming from a first configuration to a second configuration when an applied force moves the ankle collar from the raised state to the lowered state, and wherein the potential energy is to return the collar elevator to the first configuration upon removal of the applied force” which reads as a method-of-use limitation, as opposed to a product limitation with functional language.  Correction is required.  Examiner suggests “wherein the collar elevator is configured to store potential energy upon application of a force that moves the ankle collar from the raised state to the lowered state, the potential energy being stored by elastically deforming the collar elevator from a first configuration to a second configuration, and wherein the collar elevator is configured to be returned to the first configuration upon removal of the applied force via the stored potential energy”.
Regarding claim 7, Applicant recites “wherein the second topline-edge portion is straighter than the first topline-edge portion”.  The term “straighter” is unclear because it is dependent on various orientations/curvatures/rectilinear areas.  For example, as shown below, neither of the topline edges (Fig. 16 representative of the medial side, Fig. 17 representative of the lateral side) is particularly “straight” to a point where “straighter” can be interpreted clearly as both are related to one another.  It appears one way to recite the intended meaning (as best as can be understood) would be to define the relative edge portions’ paths as deviation from a straight line between respective first and second end points of the edge portions.  Such language would be recited as “wherein the first topline-edge portion includes first and second end points, wherein the second topline-edge portion includes first and second end points, wherein a first straight line exists between the first and second end points of the first topline-edge portion, and wherein a second straight line exists between the first and second end points of the second topline-edge portion, wherein the first topline-edge portion deviates from the first straight line by an amount greater than the second topline-edge portion deviating from the second straight line”.  Examiner notes the same language is present in claim 13, which is likewise indefinite, and similar language is suggested therefor.

    PNG
    media_image1.png
    431
    613
    media_image1.png
    Greyscale

Similarly, regarding claim 8, Applicant recites “wherein the second topline-edge portion extends more parallel than the first topline-edge portion with respect to a horizontal reference plane”, wherein the phrase “extends more parallel” is unclear.  Correction is required.  Examiner suggests “wherein the second topline-edge portion deviates from a horizontal reference plane by a first distance less than a second distance by which the first topline-edge portion deviates from the horizontal reference plane”. Examiner notes the same language is present in claim 13, which is likewise indefinite, and similar language is suggested therefor.
Similarly, regarding claim 9, Applicant recites “wherein the second topline-edge portion extends more horizontally than the first topline-edge portion”.  This language is unclear because both the first and second topline-edge portions appear to have a same overall horizontal extension (i.e. basically, the distance between the rear-most point of the topline-edge portions and the front-most point of the topline-edge portions appears to be equal, see Figs. 16-17 above).  Correction is required.  For purposes of examination, claim 9 will be interpreted as meaning substantially the same as claim 8.  Examiner notes the same language is present in claim 13, which is likewise indefinite, and similar language is suggested therefor.
Regarding claim 10, Applicant recites “the base continuously extending from the first junction, around a backside of the footwear article, to the second junction”.  Since the base is part of the overall footwear article, it is unclear how it can extend around a backside of itself.  Correction is required.  Examiner suggests “the base continuously extending from the first junction, around a backside of the upper, to the second junction”.  Examiner notes the same language is present in claim 14, which is likewise indefinite, and similar language is suggested therefor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-10, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Pratt (US 2012/0317839) in view of Surace et al. (hereinafter “Surace”) (US 2016/0007687).
Regarding independent claim 1, Pratt discloses a footwear article (“rapid-entry shoe” (Title)) comprising: a sole (Fig. 5 shows one example of a shoe useable with the rapid-entry system; Fig. 5 shows a sole); an upper coupled to the sole (Fig. 5 shows an upper attached to the sole) and having a heel region and an ankle region (Fig. 5 shows a completed shoe, which includes arbitrary heel and ankle regions near the rear end of the shoe; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)); an ankle collar positioned in the ankle region (the foot/ankle opening generally defines an ankle collar in the ankle region of the shoe) and having an ankle-collar medial side and an ankle-collar lateral side (Fig. 5 either shows a medial or lateral side, with the opposite, unshown side being the other of the medial or lateral side), wherein the ankle collar is movable between a lowered state positioned closer to the sole and a raised state positioned farther from the sole (Fig. 5 shows three images, the middle image being a lowered state and the bottom image being a raised state), wherein the ankle-collar medial side includes a medial-side topline edge and the ankle-collar lateral side includes a lateral-side topline edge (the top edge at the ankle opening in Fig. 5 is representative of the location of both the medial and lateral topline edges, with the unshown opposite side being whichever (i.e. medial or lateral) topline edge that is opposite from the actually-visible edge); and a collar elevator positioned in at least the heel region and operable to move the ankle collar from the lowered state to the raised state (see Fig. 27, which shows a collar elevator; Paras. 0055-0056 describe operability of the collar elevator as deforming in order to bend between the risen and lowered states to allow for entry/removal of the foot of the wearer into/from the shoe).  Pratt is silent as to whether the lateral-side topline edge mirrors the medial-side topline edge, and it cannot be determined from the Pratt reference alone whether this is the case.
Surace teaches a footwear article with an upper with an ankle collar (see Title of Surace).  The ankle collar has opposing medial and lateral top edges, wherein the medial edge has a depression with a low point that can be closer or farther from the sole than the lateral edge’s depression’s low point (see Paras. 0067, 0068, 0105 and 0106 of Surace), depending on the anatomical details of the intended wearer of the shoe, for improved stabilization and comfort for the wearer (Paras. 0066, 0069 and 0107 of Surace).
Pratt and Surace teach analogous inventions in the field of shoes with ankle collars.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to change the shape of the ankle collar of Pratt so that the medial and lateral top edges’ depressions’ low points are located at different distances from the sole of the shoe (i.e. either the medial top edge depression’s low point is closer to the sole, or the lateral top edge depression’s low point is closer to the sole, as taught by Surace as explained above), in order to accommodate a user’s needs for stability and comfort, as taught by Surace.  As a result of the modification, the ankle collar’s lateral-side topline edge would not mirror the medial-side topline edge, as required by claim 1.
Regarding claim 2, the modified footwear article of Pratt (i.e. Pratt in view of Surace, as explained with respect to independent claim 1 above) is disclosed such that the collar elevator stores potential energy by elastically deforming from a first configuration to a second configuration when an applied force moves the ankle collar from the raised state to the lowered state, and wherein the potential energy is to return the collar elevator to the first configuration upon removal of the applied force (deformable element #58 (Fig. 27) has springiness or memory to return to the configuration shown in Fig. 27 upon release of deformation force (Paras. 0055-0056 of Pratt)).
Regarding claim 3, the modified footwear article of Pratt (i.e. Pratt in view of Surace, as explained with respect to independent claim 1 above) is disclosed such that the collar elevator includes a medial lever arm, a lateral lever arm, and a center connecting band (loop portion #62 is a connecting band that extends between opposing medial and lateral lever arms (unlabeled, but generally identified by the instances of “bendable portion” 60 reference numerals; the actual lever arms’ extension is not limited to the length within the “{“ symbol, and generally extends down to the bottom, horizontal base) that couples the medial lever arm to the lateral lever arm (Fig. 27) and that is located in a rear portion of the ankle collar (see Fig. 5, which represents a general location of the collar elevator in an arbitrary rear portion of the ankle collar, although Fig. 27 shows the collar elevator alone; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)).
Regarding claims 7-9, the modified footwear article of Pratt (i.e. Pratt in view of Surace, as explained with respect to independent claim 1 above) is disclosed such that the medial-side topline edge includes a first topline-edge portion extending longitudinally in an anterior-posterior direction, wherein the lateral-side topline edge includes a second topline-edge portion extending longitudinally in the anterior-posterior direction (both the medial and lateral top edges include respective “portions” that extend generally in a front-to-back direction (i.e. anterior-posterior direction)), and wherein the second topline-edge portion is straighter than the first topline-edge portion (claim 7) (as noted above, Surace teaches that the medial top edge depression’s low point can be closer to the sole than the lateral top edge depression’s low point; in this event, the medial topline edge would have a first portion (i.e. first topline-edge portion) that would curve downward farther than a second portion of the lateral topline edge portion (i.e. second topline-edge portion), resulting in the second topline-edge portion being “straighter” than the first topline-edge portion, as best as this limitation can be understood), wherein the second topline-edge portion extends more parallel than the first topline-edge portion with respect to a horizontal reference plane (claim 8) (as noted above, Surace teaches that the medial top edge depression’s low point can be closer to the sole than the lateral top edge depression’s low point; in this event, the medial topline edge would have a first portion (i.e. first topline-edge portion) that would curve downward farther than a second portion of the lateral topline edge portion (i.e. second topline-edge portion), resulting in the second topline-edge portion being “more parallel” with respect to a horizontal reference plane than the first topline-edge portion, as best as this limitation can be understood), wherein the second topline-edge portion extends more horizontally than the first topline-edge portion (claim 9) (as noted above, Surace teaches that the medial top edge depression’s low point can be closer to the sole than the lateral top edge depression’s low point; in this event, the medial topline edge would have a first portion (i.e. first topline-edge portion) that would curve downward farther than a second portion of the lateral topline edge portion (i.e. second topline-edge portion), resulting in the second topline-edge portion “extending more horizontally” than the first topline-edge portion, as best as this limitation can be understood).
Regarding claim 10, the modified footwear article of Pratt (i.e. Pratt in view of Surace, as explained with respect to independent claim 1 above) is disclosed such that the collar elevator comprises: a medial lever arm, a lateral lever arm, a center connecting band (loop portion #62 is a connecting band that extends between opposing medial and lateral lever arms (unlabeled, but generally identified by the instances of “bendable portion” 60 reference numerals; the actual lever arms’ extension is not limited to the length within the “{“ symbol, and generally extends down to the bottom, horizontal base) that couples the medial lever arm to the lateral lever arm (Fig. 27) and that is located near a rear portion of the ankle collar (see Fig. 5, which represents a general location of the collar elevator in an arbitrary rear portion of the ankle collar, although Fig. 27 shows the collar elevator alone; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); Examiner notes that the term "near" is very broad and merely means "at, within, or to a short distance; close in space". (Defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com); i.e. all components are “near” one another, to some degree), and a base that is affixed at a first junction to the medial lever arm and at a second junction to the lateral lever arm (Fig. 27’s embodiment shows unlabeled junctions of a bottom base (i.e. the base being the horizontally-aligned bottom section) that attach the base to the lever arms), but does not teach within the Fig. 27 embodiment, that the base continuously extends from the first junction, around a backside of the footwear article, to the second junction.  However, in the Fig. 28 and Fig. 43 embodiments, the base is shown to extend around a backside, wherein Fig. 55 indicates that the collar elevator can generally be disposed on an exterior of the upper.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have altered the base of the Fig. 27 embodiment to have a section that extends around the lower back of the upper for additional support in a manner that wraps around the lower back of the heel of the wearer, in use, and further obvious to install the collar elevator on the exterior of the shoe in order to make the footwear feel more like a regular shoe to a wearer (i.e. with there being additional layer(s) of material between the elevator and the foot, in use, resulting in increased comfort).  As a result of the modification, the base would extend continuously around the back of the upper (see 35 U.S.C. 112(b) rejection of claim 10 above regarding this interpretation) between and connecting the first and second junctions. 
Claims 4-6 and 13, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Pratt in view of Surace as applied to claim 1 above, and further in view of Doenges (US 2018/0279721).
Regarding claim 4, the modified footwear article of Pratt (i.e. Pratt in view of Surace, as explained with respect to independent claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above, and further teaches that the medial-side topline edge includes a first topline-edge portion extending longitudinally in an anterior-posterior direction, wherein the lateral-side topline edge includes a second topline-edge portion extending longitudinally in the anterior-posterior direction (both the medial and lateral top edges include respective “portions” that extend generally in a front-to-back direction (i.e. anterior-posterior direction)), and wherein the first topline-edge portion includes a deeper valley than the second topline-edge portion (as taught by Surace and incorporated into Pratt, the medial top edge depression’s low point can be closer to the sole than corresponding low point on the lateral top edge portion (i.e. since the low point is closer to the sole on the medial side, the depression has a deeper valley than the lateral side)), but is silent to the first topline-edge portion comprising a superior-most extent of the upper, due in part to the presence of a tongue in the upper (see Fig. 5 of Pratt), wherein the tongue actually has the superior-most extent of the upper.
Doenges teaches a footwear article that has an upper that is tongueless (Para. 0025; Fig. 1 of Doenges) and formed of a flexible, elastic and breathable knit material (Para. 0025 of Doenges).
Modified Pratt and Doenges teach analogous inventions in the field of footwear uppers.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have converted the footwear upper of modified Pratt to have been tongueless, as taught by Doenges, in order to provide the shoe with a capability to conform to the shape of the foot more closely than a conventional footwear article with traditional tongue and lacing arrangements, also reducing the bulkiness of the upper, resulting in a lighter weight overall for the shoe, as taught by Doenges.  As a result of the modification, the modified footwear of Pratt (i.e. Pratt in view of Surace and Doenges, as explained above) would include a tongueless upper design, wherein the superior-most extent of the upper would generally be the front of the foot/ankle opening, which would be shared by the junction of the medial and lateral top-line edges (Examiner further notes that the claims do not specify a boundary between the medial and lateral topline edges, and that the medial edge could be considered to extend partially past the front midway point of the ankle opening, in which case the superior-most extent of the upper would belong solely to the first topline-edge portion of the medial-side topline edge).
Regarding claims 5 and 6, the modified footwear of Pratt (i.e. Pratt in view of Surace and Doenges, as explained above with respect to claim 4) is disclosed such that a most inferior portion of the first topline-edge portion is closer to the sole than a most inferior portion of the second topline-edge portion (claim 5) (via the teaching of Surace, as explained above, the medial top edge’s depression’s low point (i.e. medial most inferior portion) is closer to the sole than the lateral top edge’s depression’s low point (i.e. lateral most inferior portion)), wherein the first topline-edge portion is longer than the second topline-edge portion (claim 6) (since the medial top edge first topline-edge portion extends farther downward closer to the sole than the corresponding lateral side, the edge travels a longer path, and is therefore “longer” than the lateral side’s second topline-edge portion; Examiner further notes that, given the broadness of “portion”, the first and second topline-edge portions could potentially be identified in other arbitrary lengths as well).
Regarding claim 13, the modified footwear article of Pratt (i.e. Pratt in view of Surace and Doenges, as explained above among the rejections regarding claims 4-6) is disclosed to teach that the medial-side topline edge includes a first topline-edge portion extending longitudinally in an anterior-posterior direction; wherein the lateral-side topline edge includes a second topline-edge portion extending longitudinally in the anterior-posterior direction (both the medial and lateral top edges include respective “portions” that extend generally in a front-to-back direction (i.e. anterior-posterior direction); see the 35 U.S.C. 103 rejection of claim 4 above); wherein the first topline-edge portion comprises a superior-most extent of the upper (via tongueless upper modification, taught by Doenges; see the 35 U.S.C. 103 rejection of claim 4 above) and includes a deeper valley than the second topline-edge portion (see the 35 U.S.C. 103 rejection of claim 4 above) with a trough closer to the sole than an inferior-most portion of the second topline-edge portion (see the 35 U.S.C. 103 rejection of claim 5 above); and wherein the second topline-edge portion is straighter than the first topline-edge portion (see the 35 U.S.C. 103 rejection of claim 7 above) and extends more parallel than the first topline-edge portion with respect to a horizontal reference plane (see the 35 U.S.C. 103 rejection of claim 8 above). 
Claims 11 and 12, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Pratt in view of Surace as applied to claims 1 and 10 above, and further in view of Pratt et al. (hereinafter “Pratt-632”) (US 2017/0303632).
Regarding claims 11 and 12, the modified footwear article of Pratt (i.e. Pratt in view of Surace, as explained with respect to claims 1 and 10 above) is disclosed to teach all the limitations of claims 1 and 10, as set forth above, but is silent as to whether the medial lever arm, the lateral lever arm, the center connecting band, and the base comprise a uniform thickness between an inner side facing towards a foot receiving cavity and an outer side facing away from the foot receiving cavity (claim 11), and silent as to whether the medial lever arm, the lateral lever arm, the center connecting band, and the base comprise a single continuous body (claim 12).
Pratt-632 teaches a rapid-entry shoe that has a collar elevator structure that can be a deformable element #130, which can be a single, unitary piece (Para. 0041 of Pratt-632) and which can include a constant thickness along its length (Para. 0044 of Pratt-632).
Modified Pratt and Pratt-632 teach analogous inventions in the field of rapid-entry footwear articles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the collar elevator (Fig. 27 of Pratt) of Pratt to have been formed as a single, unitary piece with a constant thickness along its length, as taught by Pratt-632, since the Fig. 27 embodiment is already described as being a deformable element formed from a material with springiness or memory, whereas a single, unitary piece of material would accomplish the desired rebound capability sought by Pratt, and further since it has been held that forming in one piece an article which has formerly been formed in multiple pieces and put together involves only routine skill in the art (See MPEP 2144.04(V)(B)), and since the incorporation of the lever arms, the center band and the base to have a uniform thickness would merely involve the change in the cross-sectional shape of the components to be continuous, which is a known concept in the art, and since Applicant provides no criticality for the thickness being uniform (Para. 0047 in Applicant’s Specification, as originally filed, states that the thickness could just as acceptably be variable).
Claim 14, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Pratt in view of Surace and Doenges as applied to claim 13 above, and further in view of Pratt-632.
Regarding claim 14, the modified footwear article of Pratt (i.e. Pratt in view of Surace and Doenges, as explained above with respect to claim 13), is disclosed to teach all the limitations of claims 1 and 13, as set forth above. After the above-described further modification in view of Pratt-632 (see 35 U.S.C. 103 rejection of claims 11 and 12), the modified footwear article (i.e. Pratt in view of Surace, Doenges and Pratt-632) is disclosed to teach that the collar elevator comprises a medial lever arm; a lateral lever arm; a center connecting band that couples the medial lever arm to the lateral lever arm and that is located near a rear portion of the ankle collar; and a base that is affixed at a first junction to the medial lever arm and at a second junction to the lateral lever arm, the base continuously extending from the first junction, around a backside of the footwear article, to the second junction (as addressed in the 35 U.S.C. 103 rejection of claim 10 above); and wherein the medial lever arm, the lateral lever arm, the center connecting band, and the base comprise a single continuous body (as addressed in the 35 U.S.C. 103 rejection of claim 12 above) having a uniform thickness between an inner side facing towards a foot receiving cavity and an outer side facing away from the foot receiving cavity (as addressed in the 35 U.S.C. 103 rejection of claim 11 above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (both references cited and not relied upon above are relevant in the field of rapid-entry footwear articles).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732